 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JASON L. WOODS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:18-mj-00022-JDP
12                     Plaintiff,                  MOTION TO MODIFY CONDITIONS OF
                                                   PROBATION; ORDER
13   vs.
14   JASON L. WOODS,
15                    Defendant.
16
17          Jason Woods, through his attorney, Assistant Federal Defender Hope Alley, respectfully
18   requests this Court to modify the conditions of his probation as set forth below.
19          On August 23, 2018, this Court sentenced Mr. Woods to 109 days in custody with credit
20   for the time served in Fresno County Jail and in the WestCare Inpatient Treatment Facility. In
21   addition, Mr. Woods was placed on 14 months of unsupervised probation. While on probation,
22   Mr. Woods was ordered to enroll in the Gateway Outpatient program within 7 days of the
23   sentencing hearing. See Docket 7. He was also ordered to participate in all aspects of the program
24   through the end of probation. However, Gateway discharged Mr. Woods on November 26, 2018.
25   According to the Discharge Summary attached, Mr. Woods successfully completed the outpatient
26   program’s treatment plan and goals. Ex. 1. He attended over 25 meetings and was periodically
27   drug tested, testing negatively each time. Given that he has successfully completed the program
28   and that Gateway has discharged him, Mr. Woods respectfully requests that this Court modify the
 1   condition that he attends Gateway for the remainder of probation to “Mr. Woods is ordered to
 2   attend Gateway Outpatient until he is discharged from that program for successful completion.”
 3            Mr. Woods has continued to comply with each requirement of his probation including
 4   residing at Mark Alvarez’s residence in Contra Costa County. Mr. Woods is actively seeking
 5   employment and is interested in joining the U.S. Army. Gateway discharged Mr. Woods because
 6   they determined that further outpatient care is not warranted. Mr. Woods thus respectfully requests
 7   the modification described above.
 8                                                     Respectfully submitted,
 9
                                                       HEATHER E. WILLIAMS
10                                                     Federal Defender
11   Date: December 28, 2018                           /s/ Hope Alley
                                                       HOPE ALLEY
12                                                     Assistant Federal Defender
                                                       Attorney for Defendant
13                                                     JASON L. WOODS
14                                                 ORDER
15            Understanding that the government does not object to the defendant’s request, the court
16   GRANTS Mr. Woods’s request to modify the terms of his probation. His probation shall be
17   modified as follows: The original condition, that he attend the Gateway program for the duration
18   of probation, is hereby replaced with: “Mr. Woods shall participate in the Gateway Outpatient
19   Treatment Program until he is discharged from that program for successful completion.”
20
21   IT IS SO ORDERED.
22
23   Dated:      January 4, 2019
                                                              UNITED STATES MAGISTRATE JUDGE
24
25
26
27

28

     Woods: Motion to Modify Conditions of Probation
                                                          2
